Bleckley, Judge.
In this case, though it involved law and fact, and the facts were numerous and complicated, the court acted as both judge and jury, the parties consenting to that mode of trial. The law and the facts are thus before us blended in one mass. In delivering his charge as judge silently to himself as jury, we know not what legal propositions the court laid down. We suppose we must give him the benefit of every presumption on both branches of the case ; and, so doing, we cannot pronounce with due legal certainty that he erred. We can suspect him of error, but cannot convict him. We held up the case from the last term, when it was argued, until the close of the present term, and used all reasonable diligence to discover the alleged errors. But the farthest advance we could make was into doubt. .We entered that dim, misty atmosphere, and could neither go forward nor return. There we rest.
Judgment affirmed.